DETAILED ACTION
This is an Office action based on application number 16/329,637 filed 2 April 2019, which is a national stage entry of PCT/CN2017/095746 filed 3 August 2017, which claims priority to CN20160793418.1 filed 31 August 2016. Claims 11-25 are pending. Claims 1-10 are canceled. Claims 17-25 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 25 March 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior art rejections, made of record in the Office action mailed 3 February 2021, are withdrawn due to Applicant’s amendments in the response filed 25 March 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation “wherein the moisture content of the powder is controlled at a range of 0.1% to 0.5% by weight during granulation” in the last two lines. It is unclear to which powder the limitation refers because the claim recites two powders, i.e., a powder for a light-transmissive zirconia sintered body and a zirconia powder. Further, it is unclear if the moisture content is only controlled during granulation (i.e., the moisture content limits the product-by-process limitations recited by the claims), or if the moisture content is reflected in the final, granulated product. For the purpose of prosecution, the limitation is construed as the moisture content of the final granulated product.

Claims 12-16 do no remedy the deficiency of the parent claim, and are rejected under the same rationale.

Claim 15 recites a powder characterized in that the weight parts of feedstocks mixed in the slurry are as follows: 50 to 100 parts zirconia powder, 0.1 to 0.5 parts of dispersant, 0.1 to 8.0 parts binder, and 50 to 100 parts water. Specifically, it is unclear if/how the recited weight distribution is reflected in the final content of the claimed granule because the limitation appears to limit a product-by-process limitation. For the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisaki et al. (US Patent Application Publication No. US 2011/0027742 A1) (Fujisaki) in view of Hata (JP 2007-290934A with citations taken from the provided machine translation) (Hata).

Regarding instant claim 11, Fujisaki discloses a zirconia powder for a translucent zirconia sintered body (page 3, paragraph [0051]). Fujisaki specifically illustrates an exemplary zirconia granules produced by dispersing a zirconia powder in water followed by the addition of an acrylic binder and poly(vinyl alcohol) (Example 2 - page 6, paragraph [0089]). Fujisaki discloses that acrylic binders include poly(acrylic acid) (page 5, paragraph [0074]); therefore said acrylic binder selected from poly(acrylic acid) is construed to read on the claimed dispersant selected from polyacrylic acid. Further, the poly(vinyl alcohol) is construed to read on the claimed binder.
	Fujisaki further discloses that the zirconia powder yttria (i.e., yttrium oxide) concentration of 3% by mole (page 3, paragraphs [0083-0084]; page 4, paragraph [0089]).
	Fujisaki does not explicitly disclose a specific powder moisture.
prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art having the teachings of the prior art before him or her, to control the moisture content of the granulated zirconia powder of Fujisaki to the levels prescribed by Hata. The motivation for doing so would have been prevent cracking in the sintered ceramic bodies formed using the zirconia granules, and to ensure that reliable three-dimensional structures can be formed from said zirconia granules.
	Therefore, it would have been obvious to combine Hata with Fujisaki to obtain the invention as specified by the instant claims.

Regarding instant claim 12, Fujisaki further discloses that the zirconia powder used to produce the granules of Example 2 have a BET surface area of 8.0 m2/g and an average particle diameter of 0.47 µm (page 6, paragraph [0089]; page 7, TABLE 1).

Regarding instant claims 13-15, the limitations recited by the instant claims are product-by-process limitations, which are not explicitly disclosed by the prior art reference. However, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Fujisaki meets the requirements of the claimed composition, Fujisaki meets the requirements of the instant claim.

Regarding instant claim 16, Fujisaki further discloses that the zirconia powder is slurried and spray-dried to obtain zirconia granules having a particle diameter of 30-80 µm (paragraph [0073]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejection of record, the rejection is maintained.
Claim 15 remains indefinite because Applicant has not clarified if and how the claimed feedstock amounts impact and are reflected in the produced granulated powder.

In response to Applicant’s arguments regarding the prior art rejections of record, the grounds of rejection are altered to address Applicant’s amendments. Applicant’s arguments regarding the combination of the Hata reference with Fujisaki, however, are unpersuasive.
Applicant contends that one of ordinary skill in the art would not be motivated to make the combination as set forth. Specifically, Applicant argues that Hata is drawn to the production of extruded ceramic materials for making electrolytes having a particular combination of strength and elasticity; therefore, the determination of workable water content in such a process is different from those involved in making light-transmissive sintered bodies of the claims. 
	Applicant’s argument is unpersuasive. While drawn to different end uses, both Fujisaki and Hata are concerned with the use of an agglomerated ceramic powder for the production of ceramic bodies through a firing/sintering process. Further, both references are concerned with, specifically, a zirconia-containing ceramic. Therefore, the Examiner maintains the position that one of ordinary skill in the art, having the teachings of Fujisaki, would be concerned with the structural integrity of those zirconia-containing products formed in Fujisaki, and would look to the prior art concerned with .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        4/5/21